DETAILED ACTION

Specification
The abstract of the disclosure is objected to because the phrases “[i]n one aspect” and “is disclosed” in the first sentence are redundant to the purpose of the abstract and should be deleted.  Additionally, instances of “may be” must be replaced by “is” or “are,” as appropriate, when the element is positively recited in the claims.  Correction is required.  See MPEP § 608.01(b).
	The title of the invention is objected to because it is too long.  The examiner suggests deleting “and related systems,” since only method claims are present.  Correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Each of claims 23 and 25 recites the limitation "the outer wing section" and claim 23 also recites “the outer wing section.”  There are insufficient antecedent basis for these limitations in the claim.  Claim 23 has been treated as depending from claim 22 and claim 25 has been treated as depending from claim 24, which provides proper antecedent basis for these recitations.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14, 16 and 18-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Friesen et al. (U.S. Patent 9,351,437).
	Friesen discloses a method of reducing a transport profile (Figures 4 and 5, for example) of a multi-section tillage implement (23R, 23L) including a plurality of ground engaging tools (5) pivotally mounted on the frame (Figures 1 and 2, for example).  The tools (5) are pivoted away from the ground surface to a retracted transport position (Figure 3, for example).  The wing frame sections (23R, 23L) are folded relative to a center frame section (at lead line 8, Figure 5) from an operating position (Figure 4) to a transport position (Figure 5).  The implement is transported in this transport position (abstract, for example).
	Regarding claim 16, the angle is more than 20 degrees.
	Regarding claim 18, the frame at the hitch (15) appears to be about 50 percent of the height of the wheel (Figure 3); thereby meeting claim recitations.
	Figures 1-3 meets the recitations of claims 19 and 20.

Claims 14-16 and 18-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sudbrink et al. (U.S. Patent 9,974,224).
Sudbrink discloses a method of reducing a transport profile (Figures 1 and 7, for example) of a multi-section tillage implement (14A, 14B, 15A, 15B, 16A, 16B) including a plurality of ground engaging tools (Figure 9, for example) pivotally mounted on the frame (Figures 9 and 10, for example).  The tools (28) are pivoted away from the ground surface (Figure 9) to a retracted transport position (Figure 10).  The wing frame sections are folded relative to a center frame section (12) from an operating position (Figures 1 and 2, for example) to a transport position (Figures 7 and 8, for example).  The implement is transported in this transport position (abstract, for example).
Regarding claim 15, the height appears constant throughout the process.
	Regarding claim 16, the angle is more than 20 degrees.
	Regarding claim 18, the frame appears to be less than 50 percent of the height of the wheels.
	Figures 6-8 meets the recitations of claims 19 and 20.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Friesen et al. (U.S. Patent 9,351,437) as applied above, and further in view of Magarity et al. (U.S. Patent 9,999,171).
	The wings of Friesen pivot about generally vertical axes; however, it is common to pivot about generally horizontal axis, as exemplified by Magarity (Figure 5, for example).  It would have been obvious to one of ordinary skill at the time of the invention to have configured the wings of Friesen in the manner of Magarity since this is a well-known, efficient transportation position, as taught by Magarity.  This configuration meets the recitations of claims 22-25

Claims 14, 16 and 18-25 are rejected under 35 U.S.C. 103 as being unpatentable over Magarity et al. (U.S. Patent 9,999,171) in view of Friesen et al. (U.S. Patent 9,351,437).
Magarity teaches the frame with folding wings as discussed above, but leaves the tool configuration to one skilled in the art.  Friesen teaches the pivoting tools as discussed above.  It would have been obvious to one of ordinary skill at the time of the invention to have used the tools of Friesen with the machine of Magarity in order to work soil in a manner commensurate with the tools of Friesen.

Claims 14 and 16-25 are rejected under 35 U.S.C. 103 as being unpatentable over Magarity et al. (U.S. Patent 9,999,171) in view of Schaaf et al. (U.S. Patent 4,371,039).
Magarity discloses the process of folding wings from an operational position (Figure 2) to a transport position (Figure 5), but is silent regarding the tools; thereby leaving the arrangement to one skilled in the art.  Schaaf teaches pivoting tools () from a ground engaging position (Figure 4) to a transport position (Figures 1 and 3).  It would have been obvious to one of ordinary skill at the time of the invention to have used the tools of Schaaf with the frame of Magarity in order to work soil as desired, in accordance with the purpose of each of Magarity and Schaaf.  
Regarding claim 17, looking to Figure 3, it can be seen that the tools are positioned about 50 percent of the height of the wheel.  The examiner takes Official notice that it is well known to use wheels on implement frames having diameters of less than 24 inches.  It would have been obvious to one of ordinary skill at the time of the invention to have used a wheel having this diameter in order to obtain a wheel having a lighter weight and would, therefore, be more easily towable than a larger wheel.  Given the relative positions of the tools relative to the wheel, using a small diameter wheel would meet claim recitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S HARTMANN whose telephone number is (571)272-6989.  The examiner can normally be reached on 11-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GARY S. HARTMANN
Primary Examiner
Art Unit 3671

/GARY S HARTMANN/Primary Examiner, Art Unit 3671